
	
		I
		112th CONGRESS
		2d Session
		H. R. 4250
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  3-year extension of the exclusion of income from the discharge of indebtedness
		  on qualified principal residences.
	
	
		1.3–Year extension of exclusion
			 of income from discharge of indebtedness on qualified principal
			 residences
			(a)ExtensionSubparagraph
			 (E) of section 108(a)(1) of the Internal Revenue Code of 1986 is amended by
			 striking January 1, 2013 and inserting January 1,
			 2016.
			(b)Effective
			 dateThe amendment made by this section shall apply to discharges
			 of indebtedness occurring after the date of the enactment of this Act.
			
